Case 7:19-cr-00002-JFK Document 49-1 Filed 12/26/19 Page 1 of 4

 

 

 

 

   
  

 

 

 

 

usc SDNY

4 rice Ey ro ;
UNITED STATES DISTRICT COURT ALEC i PRON BCALLY y PTE |
SOUTHERN DISTRICT OF NEW YORK too #: a .
ee SO | DATE FUG: / 2 3el4 |

Res tem gpar srearsent oem AAT AER eee:

 

UNITED STATES OF AMERICA
: PRELIMINARY ORDER OF
-ve.- FORFEITURE /
: MONEY JUDGMENT
HECTOR BATISTA,
a/k/a “Hec,” : $2 19 Cr. 002 (JFK)

Defendant.

WHEREAS, on or about April i, 2019, Hector Batista (the
“defendant”), was charged in a Superseding Indictment, $2 19 Cr.
002 (KMK) (the “Indictment”), with conspiracy to distribute and
possess with intent to distribute a controlled substance, in
violation of Title 21, United States Code, Sections 846 and
841 (b) (1) (A) (“Count One”);

WHEREAS, the Indictment included a forfeiture allegation
as to Count One, seeking forfeiture to the United States, pursuant
to Title 21, United States Code, Section 853, of any and all
property constituting, or derived from, any proceeds obtained,
directly or indirectly, as a result of said offense and any and
all property used, or intended to be used, in any manner or part,
to commit, or to facilitate the commission of, said offense,
including but not limited to a sum of money in United States
currency representing the amount of proceeds traceable to the

commission of said offense that the defendant personally obtained.
Case 7:19-cr-00002-JFK Document 49-1 Filed 12/26/19 Page 2 of 4

WHEREAS, on or about September 10, 2019, the defendant
pled guilty to Count One, pursuant to a plea agreement with the
Government, wherein the defendant admitted the forfeiture
allegation with respect to Count One and agreed to forfeit a sum
of money equal to $83,633 in United States currency, representing
proceeds traceable to the commission of said offense (the “Money
Judgment” } ;

WHEREAS, on December 18, 2019, the Court sentenced the
defendant, and stated its intention to impose an order of
forfeiture in the amount of $83,633 in United States currency
representing the amount of proceeds traceable to the offense
charged in Count One of the fndictment that the defendant
personally obtained; and

IT IS HEREBY ORDERED that:

1. As a result of the offense charged in Count One of
the Indictment, to which the defendant pled guilty, a money
judgment in the amount of $83,633 in United States currency (the
“Money Judgment”), representing the amount of proceeds traceable
to the offense charged in Count One of the Indictment that the
defendant personally obtained, shall be entered against the
defendant.

2. Pursuant to Rule 32.2({b){4) of the Federal Rules of

Criminal Procedure, this Preliminary Order of Forfeiture/Money

2
Case 7:19-cr-00002-JFK Document 49-1 Filed 12/26/19 Page 3 of 4

Judgment is final as to the defendant, Hector Batista, and shall
be deemed part of the sentence of the defendant, and shall he
included in the judgment of conviction therewith.

3. All payments on the outstanding money judgment
shall be made by postal money order, bank or certified check, made
payable, in this instance, to the United States Marshals Service,
and delivered by mail to the United States Attorney's Office,
Southern District of New York, Attn: Money Laundering and
Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza,
New York, New York 10007 and shall indicate the defendant’s name
and case number.

4. The United States Marshals Service is authorized to
deposit the payments on the Money Judgment in the Assets Forfeiture
Fund, and the United States shall have clear title to such
forfeited property.

5. Pursuant to Title ?1, United States Code, Section
853(p), the United States is authorized to seek forfeiture of
substitute assets of the defendant up to the uncollected amount of
the Money Judgment.

6. Pursuant to Rule 32.2(b) (3} of the Federal Rules of
Criminal Procedure, the United States Attorney’s Office is
authorized to conduct any discovery needed to identify, locate or

dispose of forfeitable property, including depositions,

3

 
Case 7:19-cr-00002-JFK Document 49-1 Filed 12/26/19 Page 4 of 4

interrogatories, requests for production of documents and the
issuance of subpoenas.

7. The Court shall retain jurisdiction to enforce this
Preliminary Order of Forfeiture/Money Judgment, and to amend it as
necessary, pursuant to Rule 32.2 of the Federal Rules of Criminal
Procedure.

8. The Clerk of the Court shall forward three
certified copies of this Preliminary Order of Forfeiture/Money
Judgment to Assistant United States Attorney Alexander J. Wilson,
Co-Chief of the Money Laundering and Transnational Criminal
Enterprises Unit, United States Attorney’s Office, One St,
Andrew's Plaza, New York, New York 10007.

9, The signature page of this Preliminary Order of
Forfeiture/Money Judgment may be executed in one or more
counterparts, each of which will be deemed an original but all of

which together will constitute one and the same instrument.

 

SO ORDERED:
Not, 7 Ave yp.. / 2B 0) hf
HONORABLE JOHN F. KEENAN DATE

UNITED STATES DISTRICT JUDGE

 
